Citation Nr: 1211254	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-32 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board remanded this matter in February 2011 for additional development, which was completed.


FINDING OF FACT

The Veteran's PTSD prevents the Veteran from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321 , 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be awarded upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R.            § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  However, in order to be granted a TDIU, the Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, the Veteran's service-connected disabilities include posttraumatic stress disorder (PTSD) with depressive disorder, rated as 70 percent disabling, and erectile dysfunction (ED), rated noncompensable.  Nonservice-connected disabilities include COPD; cervical and lumbar pain, status post surgery in 1986; degenerative disc disease of the lumbar and cervical spine; anterolisthesis of the lumbar spine; foraminal narrowing of the lumbar and cervical spine; chronic pain syndrome; elevated blood pressure; and carpal tunnel syndrome.

In August 2011, the Veteran had a VA examination for his ED.  After reviewing the claims file and interviewing and examining the Veteran, the physician stated that the disability had no significant effects on occupation or daily activities.  The examiner indicated that the Veteran used to work as a carpenter and barber but stopped working after suffering an on-the-job injury that affected his lumbar and cervical spine.  He receives Social Security disability benefits for the spine disabilities, which are not service connected.

VA attempted to get records from the Social Security Administration (SSA); however, in May 2011, SSA responded that records for the Veteran were not available.

In February 2010, the Veteran had a VA examination for his PTSD.  After reviewing the claims file and interviewing and examining the Veteran, the physician stated that in addition to PTSD, the Veteran suffered COPD, hypothyroidism, and low back pain, none of which have been service-connected.  The Veteran reported engaging in restoration of a travel trailer and houses-sitting.  He also helped a friend care for her mother for approximately one year.  The evaluation revealed that the Veteran was easily distracted and had a short attention span.  He was not consistently able to respond to redirection.  His thought process was described as rambling, circumstantiality with multiple digressions during the interview.  Judgment was fair, intelligence average, and insight limited.  Recent memory was mildly impaired. The examiner stated that the physical limitations were noted.  The diagnosis was chronic moderate PTSD with dysthymia, alcohol dependence in remission, and cannabis use in remission.  The Axis II diagnosis was mixed personality disorder.  

The examiner found that the severity of the PTSD symptoms resulted in moderate overall impairment in occupational and social functioning 

The report states that the Veteran formerly worked in construction and as a jeweler.  He was not employed at the time of the examination and said he could not work because his service-connected PTSD caused difficulty maintaining organization of activities and impaired his concentration and focus.  He reported instability in occupational functioning and said he could not function as a jeweler due to carpal tunnel syndrome.  The examiner found that his impairment in concentration and focus would likely impact his occupational functioning; however, she did not find that the PTSD caused total occupational impairment because he reported his ability to serve as a caretaker and house sitter and ability to maintain activities of daily living.  

Regarding TDIU, she could not resolve the issue of whether the Veteran was precluded from employment due to his service-connected PTSD without resort to speculation.  She said treatment records show an improvement in PTSD symptoms.  She noted that his stability issues, with a history of disruptions in relationships and residences, and his instability in adaptive functioning, could be associated with the personality disorder.  In sum, the examiner could not clearly find that the PTSD symptoms alone precluded employment without resort to speculation.

In a June 2009 private treatment record, the Veteran said he retired in 1999 due to disability and that his primary avocation was artwork.  Anxiety, depression, and inattention sometimes interfered with his art, but he attempted to do some artwork most days.  After evaluating the Veteran, the licensed psychologist opined that his history and current circumstance indicates substantial social impairment from PTSD and depression.  Occupational impairment was more difficult to assess because he retired 10 years prior due to physical disabilities.  However, the provider stated that the mental health related symptoms interfere with avocations and would interfere substantially with work in lieu of physical conditions.

An April 2007 VA examination for PTSD notes the Veteran's work history and his physical problems.  The Veteran reported that his unemployment was largely because of physical rather than emotional factors.  

Importantly, after reviewing the claims file and evaluating the Veteran, the examiner stated that if he could physically reenter the workforce, PTSD symptomatology could increase, particularly in the area of anger control and making and maintaining beneficial relationships.  This would suggest that work with the public would not be appropriate and that he might best work alone.

Based upon the foregoing, it is clear that the Veteran's nonservice-connected physical disabilities preclude employment.  However, if the physical disabilities were removed from the equation, it appears that the Veteran would have significant occupational challenges due to his PTSD.  While the evidence shows that he was a house sitter and helped a friend care for her mother, neither of these engagements constitute evidence that the Veteran is capable of obtaining and maintaining substantially gainful employment.  The February 2010 examiner could not give an opinion regarding employability without resort to speculation; however, her opinion noted that symptoms such as impairment in concentration and focus would interfere with occupational functioning.  The June 2009 evaluation from the private provider found that the Veteran's mental health would substantially interfere with employment.  Finally, the April 2007 examiner found that the severity of his social functioning would hinder his ability to obtain any type of employment dealing with the public.  She also stated that reentering the workforce could worsen his PTSD symptoms.

As noted above, the Veteran need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  Based upon its review of the record, the Board finds that the Veteran's significant social dysfunction, including anger issues and problems with family and maintaining relationships, as well as mental challenges, such as his lack of attention span and faulty memory, would significantly hinder his ability to obtain and maintain substantial employment.  While he may have been able to engage in tasks such as house-sitting and helping a friend care for her mother, neither of these tasks prove that he is mentally capable of performing either task on a regular basis as a form of earning income.

In summary, the Board finds that the evidence is in relative equipoise and that the Veteran should be given the benefit of the doubt that his PTSD would preclude substantial gainful activity.  Accordingly, the claim is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Entitlement to TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


